In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Scholnick, J.), entered September 28, 1993, which denied the application.
Ordered that the order is affirmed, with costs.
The court properly exercised its discretion in denying the petitioner’s application for leave to serve a late notice of claim as the petitioner failed to provide a valid excuse for the delay (see, General Municipal Law § 50-e [5]). The petitioner’s assertion that he lacked fluency in the English language is an unacceptable excuse for failure to timely serve a notice of claim (see, Matter of Tricomi v New York City Hous. Auth., 191 AD2d 447; Figueroa v City of New York, 92 AD2d 908). Moreover, the .petitioner’s claim of law office failure is unsub*485stantiated by the record. Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.